                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

UNITED STATES OF AMERICA                         CASE NO. 16-cr-00214-03

VERSUS                                           JUDGE FOOTE

KENNETH LAMPKIN (03)                             MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

Introduction

       Defendant, a former manager of Explo Systems, Inc., pleaded guilty to making a

false statement under 18 U.S.C. § 1001. He was sentenced to 45 months imprisonment and

ordered to pay restitution in the amount of $149,032.80.

       In an effort to enforce the restitution order, the Government issued a Writ of

Continuing Garnishment (Doc. 282) to Teacher Retirement System of Texas seeking

seizure of 25% of the “nonexempt disposable retirement income of Resie Wilson

Lampkin,” the spouse of Defendant.

       The Teacher Retirement System of Texas filed an Answer (Doc. 293) stating that it

has custody, control, or possession of a retirement account in Ms. Lampkin’s name from

which Ms. Lampkin, a retiree, receives a gross monthly annuity of $3,867.40. Doc. 293, ¶

3. The Answer also states that Ms. Lampkin retired on May 31, 2012 and married

Defendant on or about September 27, 2014. The answer requests that the court require the

Government to establish Defendant’s interest in the retirement benefits that accrued to Ms.

Lampkin before her marriage to Defendant. The answer concedes that, if Defendant has a
valid interest in the retirement benefits, the distribution made to Ms. Lampkin are

“earnings” as defined in 15 U.S.C. § 1672(a) and are subject to the 25% garnishment cap

pursuant to the Consumer Credit Protection Act, 15 U.S.C. § 1673(a)(1).

       Ms. Lampkin filed a Motion to Quash Writ of Garnishment (Doc. 299), which is

currently before the court. Ms. Lampkin argues that her retirement benefits are entirely

her separate property, having been earned by her over many years before she ever knew

Defendant.

Law and Analysis

       Federal law provides that an order of restitution can be enforced by the Government

in the manner provided for in the Mandatory Victims Restitution Act (“MVRA”). 18

U.S.C. §§ 3611-3615. The MVRA permits the Government, “notwithstanding any other

federal law, to enforce a restitution order ‘against all property or rights to property of the

person fined’” with only limited exceptions. United States v. DeCay, 620 F.3d 534, 539

(5th Cir. 2010). This right of garnishment applies to monthly pension benefits. Id.

       Under the MVRA, a restitution order is a lien in favor of the Government as if the

liability of the person fined were a liability for a tax. 18 U.S.C. § 3613(c). Any property

that may be garnished to satisfy a tax lien may, therefore, be garnished to satisfy a

restitution order. United States v. Banks, 2013 WL 357823 (M.D. Tex. 2013). And “state

law exemptions are not effective against the United States” with respect to tax liens.

Medaris v. United States, 884 F.2d 832, 833-34 (5th Cir. 1989).

       The court finds that the monthly annuity received by Ms. Lampkin from the

Teachers Retirement System is community property subject to the Government’s

                                         Page 2 of 4
garnishment even though the retirement account itself is Ms. Lampkin’s separate property.

Louisiana Civil Code Art. 2339 provides:

       The natural and civil fruits of the separate property of a spouse, minerals
       produced from or attributable to a separate asset, and bonuses, delay rentals,
       royalties, and shut-in payments arising from mineral leases are community
       property. Nevertheless, a spouse may reserve them as his separate property
       as provided in this Article.

       A spouse may reserve them as his separate property by a declaration made in
       an authentic act or in an act under private signature duly acknowledged. A
       copy of the declaration shall be provided to the other spouse prior to filing of
       the declaration.

       As to the fruits and revenues of immovables, the declaration is effective when
       a copy is provided to the other spouse and the declaration is filed for registry
       in the conveyance records of the parish in which the immovable property is
       located. As to fruits of movables, the declaration is effective when a copy is
       provided to the other spouse and the declaration is filed for registry in the
       conveyance records of the parish in which the declarant is domiciled.

Under this Code article, the monthly annuities constitute the natural or civil fruits of Ms.

Lampkin’s separate property. Such fruits are deemed community property unless the

spouse who owns the separate property has filed a declaration to reserve them. There is no

indication that Ms. Lampkin filed such a declaration.

       Ms. Lampkin also argues that Defendant’s criminal restitution obligation is his

separate obligation for which community assets may not be seized. However, Louisiana

Civil Code Art. 2345 provides that a separate obligation may be satisfied during the

community property regime from community property. Of course, and as explained by the

Teacher Retirement System of Texas, the annuity payments are subject to the 25%

garnishment cap set forth in the Consumer Credit Protection Act. The 75% balance is not

subject to the Government’s garnishment.

                                         Page 3 of 4
        Ms. Lampkin could (and still may) file a declaration under Art. 2339 to reserve

future distributions from her retirement account as a separate property. She could also seek

reimbursement from Defendant for payments made in satisfaction of his separate

obligation. La. Civ. Code Art. 2364. But unless and until she records a proper declaration,

the Government is entitled to garnish 25% of her monthly annuity payments from the

Teachers Retirement System.

        Accordingly, Ms. Lampkin’s Motion to Quash Garnishment (Doc. 299) is denied.

Teachers Retirement System of Texas is ordered to comply with the garnishment on the

monthly annuity payments up to the 25% cap.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 24th day of September,

2019.




                                        Page 4 of 4
